DETAILED ACTION
Notice to Applicant
This communication is in response to the response after final dated July 14, 2022.  Claim 12 is amended. Claims 2, 5, 7, 13, and 17 were previously cancelled. Claims 1, 3 – 4, 6, 8 – 12, 14 – 16, and 18 – 34 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
The rejections of claims 4 – 21 under 35 USC § 101 were withdrawn by the Examiner based on the changes made by the Applicant to the claims in the Office Action dated February 3, 2021.  The 35 USC § 101 rejections were withdrawn because the claim language integrate the abstract idea into a practical application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Barrett on August 2, 2017.

The application has been amended as follows:
Claims 8 and 18 are cancelled.  Claims 1, 3 – 4, 6, 9 – 12, 14 – 16, and 19 – 34 are pending.

Claim 6.	(Currently Amended)	An apparatus, comprising: 
		a memory; and
		a processor operatively coupled to the memory, the processor configured to:
	monitor a sensor of an ingestible signal generator for a sensor signal indicative of ingestion of a substance by a user, the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestion, by the user, of the ingestible signal generator coupled to a medication;
	in response to the processor not receiving the sensor signal within a predetermined time period, generate a query including a first set of responses;
send a signal to present the query; 
	receive from the user, in response to presenting the query, an indication of a selected response from the first set of responses, the first set of responses including the selected response and remaining responses, each response from the first set of responses including an indication as to why the processor did not receive the sensor signal within the predetermined time period; 
	identify at least one trend associated with compliance of the user with a therapeutic regimen based on at least one of the selected response from the set of responses, timing information associated with the selected response from the set of responses, timing information associated with historical data of compliance of the user with the therapeutic regimen, frequency information associated with the selected response from the set of responses, or frequency information associated with historical data of compliance of the user with the therapeutic regimen;
perform one or more actions based on the selected response from the first set of responses;
remove, in response to receiving the selected response from the first set of responses, the selected response from the first set of responses to define a modified first set of responses, the modified first set of responses including at least some of the remaining responses from the first set of responses;
generate a modified query including the modified first set of responses;
send a signal to present the modified query;
receive a selection of a response from the modified first set of responses different from the selected response from the first set of responses; and
when the response from the modified first set of responses includes an indication of additional user input, send a signal to present a second set of responses associated with the response from the modified first set of responses.

Claim 8.	(Canceled)	

Claim 16.	(Currently Amended)	A method, comprising:
		monitoring a sensor of an ingestible signal generator for a sensor signal indicative of ingestion of a substance by a user, the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestion, by the user, of the ingestible signal generator coupled to a medication;
		in response to not receiving, at a processor of a computing device, the sensor signal within a predetermined time period, generating a query including a first set of responses, each response from the first set of responses associated with a different second set of responses;
		sending a signal to present the query;
receiving from the user, in response to the presenting, an indication of a selected response from the first set of responses, the first set of responses including the selected response and remaining responses, each response from the first set of responses including an indication as to why the processor did not receive the sensor signal within the predetermined time period;
after receiving the selected response from the first set of responses, removing the selected response from the first set of responses to define a modified first set of responses, the modified first set of responses including at least some of the remaining responses from the first set of responses;
generating a modified query including the modified first set of responses; 
sending a signal to present the modified query; 
receiving a selection of a response from the modified first set of responses different from the selected response from the first set of responses; 
when the response from the modified first set of responses indicates user intent to provide additional user input, sending a signal to present a second set of responses associated with the response from the modified first set of responses; 
		receiving from the user, in response to presenting the second set of responses associated with the response from the modified first set of responses, a selection of one or more responses from the second set of responses associated with the response from the modified first set of responses, the one or more responses from the second set of responses including an indication as to why the sensor did not receive the sensor signal within the predetermined time period; and
performing one or more actions based on at least one of the selected response from the first set of responses or the one or more responses from the second set of responses.

Claim 18.	(Canceled)	

Allowable Subject Matter
Claims 1, 3 – 4, 6, 9 – 12, 14 – 16, and 19 – 34 are allowed.  The following is an Examiner’s statement of reasons for allowance:  the primary reasons for the allowance of Claims 1, 3 – 4, 6, 9 – 12, 14 – 16, and 19 – 34 are the limitations in the claims, which are not found in the prior art references, include the combination of to “receive, in response to the presenting, a response to the notification from the user, the response to the notification being a selected response from the first set of responses, the first set of responses including the selected response and remaining responses, each response from the first set of responses including an indication as to why the processor did not receive the sensor signal within the predetermined time period; identify at least one trend associated with the sensor signal and the medication based on the response to the notification and a history associated with the medication; perform one or more actions based on the response to the notification and the at least one trend; remove, in response to receiving the selected response from the first set of responses, the selected response from the first set of responses to define a modified first set of responses, the modified first set of responses including at least some of the remaining responses from the first set of responses”.  The Applicant’s arguments are persuasive as the prior art does not disclose deleting or omitting the selected response, and retaining the other predetermined responses in the follow-up message/questionnaire.  

Originally numbered Claims 3, 9 – 11, 14 – 15, 19 – 21, and 23 – 34 are dependent on originally numbered Claims 1, 4, 6, 12, 16, and 22, respectively, and therefore incorporate the allowable features of originally numbered Claims 1, 4, 6, 12, 16, and 22, through dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626